Title: From Alexander Hamilton to Willing and Taylor, 10 January 1772
From: Hamilton, Alexander
To: Willing and Taylor


Messrs. Willing & Taylor
St Croix Janu 10. 1772
Gentlemen   ⅌ Tony White
This serves to acknowledge receipt of your favour dated ye. 13 Ulto. covering Invoice & Bill Lading for 101 bbls Superfine flour which were landed in good order. I have Credited you for the Cost of them after rectifying a small error in the addition of Nos. 81 to 84 which youll please to examine & Note in conformity.
I am Gentlemen   Your most obdt. Serv
for N Cruger
A H
